Citation Nr: 0101035	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 action of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which terminated his award of pension benefits 
and from a February 1999 decision of the Committee on Waivers 
and Compromises (Committee) which denied entitlement to 
waiver of recovery of an overpayment of VA non-service 
connected pension benefits.


REMAND

The Board notes that the veteran has challenged not only the 
denial of waiver of recovery of the overpayment, but also the 
propriety of the creation of the overpayment in this case.  
The RO did not address his contention as to the propriety of 
the creation of the overpayment.

The record shows that the veteran was awarded VA pension 
benefits in October 1994.  There is no evidence in the file 
concerning what information may have been provided to him at 
that time with regard to his responsibility to report changes 
in his income or other circumstances to the VA.  There is no 
indication that he was asked to complete an eligibility 
verification report between the time of that award and the 
time of the proposal to terminate his pension benefits in 
June 1997.  

The record does not contain any verification of the date of 
the initial award of Social Security benefits to the veteran.  
The Board notes that the letter from the Social Security 
Administration contained in the veteran's claims folder was 
addressed to a department of social services "for" the 
veteran.  The veteran has asserted that he receives no Social 
Security benefits, but only $300 per month in public 
assistance.  

A Financial status report submitted by the veteran in October 
1997 shows that he has income of $300 per month and expenses 
of $649 per month including $500 for rent.  The veteran's 
representative has indicated that the veteran receives $300 
per month for his personal needs and that his rent and other 
expenses are paid out of his Social Security benefits.

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should contact the Social 
Security Administration to determine the 
date of the initial award of benefits to 
the veteran and the amount of retroactive 
benefits (if any) paid at that time.  It 
should also be ascertained whether Social 
Security benefits were paid to the 
department of social services from the 
outset, if not when payments on the 
veteran's behalf were first directed to 
the department of social services, and 
the reason for the payment of the 
veteran's Social Security benefits to the 
department of social services.

2.  The RO should contact the appropriate 
department of social services to 
determine the nature of and reason for 
its administration of Social Security 
funds on behalf of the veteran.  It 
should be ascertained whether the veteran 
is under a court order of incompetency 
and, if so, court documents and medical 
records supporting that order should be 
obtained.  A report describing how the 
veteran's funds are disbursed should be 
obtained.

3.  The RO should provide the veteran 
with a VA Form 20-5655, Financial Status 
Report, and allow him a reasonable time 
to complete and return the form.  If his 
expenses exceed his income, he should 
also be asked to explain how he pays any 
such additional expenses.  

4.  The RO should then reconsider the 
veteran's claim in light of the new 
evidence obtained and enter a new 
decision regarding the propriety of 
terminating his pension benefits and the 
proper effective date of any such 
termination.

5.  The Committee should then reconsider 
the veteran's claim for waiver of any 
remaining overpayment in light of the new 
evidence obtained.

6.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case which includes the law and 
regulations pertaining to the creation of 
the overpayment as well as to waiver, and 
the reasons and bases for the decision of 
the RO.  The supplemental statement of 
the case should explain how the veteran 
was at fault in creating the overpayment 
and the applicability of any of the other 
factors involved in a determination that 
collection of the overpayment would be 
against equity and good conscience.

When the above action has been completed, in the event that 
the determination remains adverse to the veteran, the claims 
folder and assembled data should be returned to the Board for 
completion of appellate review.  No action is required by the 
appellant unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


